The opinion of the court was delivered by
Mason, J:
The attorney who represented the appellee informs the court that since its decision was rendered he has learned of the death of his client before that time. He presents a motion for a rehearing as amicus curice in which attention is called to the fact that in the opinion no mention was made of a case cited in the brief of appellee which he regarded as being closely in point — Bullock v. Wiltberger, 92 Kan. 900, 142 Pac. 950. The bearing of that case is upon question of the disposal of the fee and not of the estate for years — the proceeds of the land prior to January 1, 1925. This court did not undertake to decide that question and what was said regarding it was not intended as an expression of opinion, as to whether the remainder was vested or contingent. The opinion handed down is regarded as being in accordance with the expressed will of the testator and not inconsistent with any prior decision. The motion for a rehearing is denied, the effect of the death of the appellee upon the ruling already announced being left for determination as it may arise hereafter.